     Case: 1:19-cv-07020 Document #: 5 Filed: 10/25/19 Page 1 of 1 PageID #:15

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Adrian Rangel
                                    Plaintiff,
v.                                                      Case No.: 1:19−cv−07020
                                                        Honorable Manish S. Shah
Twitter Foundation, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 25, 2019:


         MINUTE entry before the Honorable Manish S. Shah: The court, on its own
motion, dismisses plaintiff's complaint without prejudice for failure to state a claim. See
Shockley v. Jones, 823 F.2d 1068, 1072 (7th Cir. 1987) ("[T]his circuit permits sua sponte
dismissals based on Rule 12(b)(6)."). The complaint alleges that defendants violated
plaintiff's constitutional rights when they suspended his Twitter account. Although the
topics discussed on Twitter are often matters of public concern, the defendants are not
alleged to be government actors. The constitutional rights cited in plaintiff's
complaintfirst, fourth, and fourteenth amendment rights−prohibit certain government
action. Nothing in the complaint suggests government action; the claims are entirely
directed at the actions of private parties. Plaintiff alleges diversity of citizenship, which
would confer federal−court jurisdiction over a claim based on a violation of state law (like
breach of contract), but no such claim is alleged. A lawsuit seeking money damages based
on a violation of the constitution is permitted by 42 U.S.C. § 1983, but such a claim
requires an allegation that the defendant was acting under color of state law. See L.P. v.
Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017). The complaint is dismissed
without prejudice to filing an amended complaint that states a cause of action. Any
amended complaint must be filed by November 15, 2019. If no amended complaint is
filed, this dismissal will convert to a dismissal with prejudice and the clerk will enter
judgment terminating the case. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
